                                                                                                                  8/29/21, 11:42 AM




                                      CASE 16-02908 JEFFALERT
  24thCRIMINAL
                                                                               STATE vs ADAM
  Defendant Search                   [Back to Search Results]                                       PRINT PREVIEW *
                                                                               LITTLETON
  Attorney Case List                 File Date: 05/12/2016                     Close Date: OPEN     Div: P
                                     Defendant #1: ADAM LITTLETON Class: 2                          DA Case Nbr: 51483527
  Atty Scheduled
  Hearings                            ADDRESS
                                      BILL OF INFORMATION
  Allot Date Search
                                           05/12/2016 Indictment Filed - Case transferred - To Division P Judge LEE V.
  Case Number Search                     FAULKNER- - Grand Jury Indictment ("A TRUE BILL")
  View/Print Criminal                       05/16/2016 arraignment
  Docket                              CHARGE
  Criminal Docket Cover                  Item                                                                Disp
                                                      Count Statute Type Class Description        Charge          Disposition
                                         NBR                                                                 DT
  Commissioner Docket
                                                                                               - GRAND
  Commitments                                                                                  JURY
                                                                                 MURDER/SECOND
                                         F850015 1             14:30.1 F   2                   INDICTMENT
  Image Archive                                                                  DEGREE
                                                                                               ("A TRUE
  JPSO Jail List                                                                               BILL")

                                      MOTION
  Plea Docket
                                         By           Motion                                                 Dispostion Date
                                         Defense
                                                  Withdraw as counsel;
                                         Attorney
                                         Defense Other motion; Motion to Transfer Defendant to JPCC
  24th Civil                             Attorney Custody
  Traffic/Misd                           Defense
                                                  Set Bond;
                                         Attorney
                                         Defense Other motion; SECOND MOTION FOR SECOND EXTENSION
                                         Attorney OF TIME TO PAY ESTIMATED COST OF APPEAL
  Back to JeffNet
                                                  Other motion; Motion for Extension of Time to Pay
                                         Defense
  Logoff JeffNet                                  Estimated Cost of Appeal - Clocked copy sent to attorney
                                         Attorney
                                                  per his request
                                         Defense Other motion; MOTION FOR APPEAL AND DESIGNATION
                                         Attorney OF THE RECORD
  Contact Us
                                                  Other motion; MOTION FOR LEAVE OF COURT TO FILE
                                         Defense
                                                  POST- HEARING MEMORDANUM IN SUPPORT OF
                                         Attorney
                                                  DEFENDANT'S MOTION FOR NEW TRIAL
  Mailing Address:                       Assistant Other motion; STATE'S SURREPLY TO DEFENDANT'S
  P.O. Box 10                            DA        MOTION FOR NEW TRIAL
                                         Defense Other motion; Defendant's Rebuttal to the State's
  Gretna LA 70054-                       Attorney Opposition to Motion for New Trial filed and walked up
  0010

https://ssl.jpclerkofcourt.us/JeffnetService/Criminal24th/CaseView.asp                                                   Page 1 of 14
                                                                                                                8/29/21, 11:42 AM



                                         Defense Other motion; MOTION FOR ISSUANCE OF LETTERS
                                         Attorney ROGATORY
                                         Defense Other motion; PETITION FOR CERTIFICATION OF
                                         Attorney MATERIALITY OF OUT-OF-STATE WITNESS
                                         Assistant
                                                   Other motion; Motion to seal
                                         DA
                                         Assistant Other motion; States Opposition to defendants motion for
                                         DA        new trial
                                         Defense Other motion; To Continue Sentencing and hearing on
                                         Attorney motion for new Trial
                                         Defense Other motion; Petition For Certification Of Materiality Of
                                         Attorney Out Of State Witness
                                         Defense
                                                  New trial; Walk Up To Div
                                         Attorney
                                         Assistant
                                                   Other motion; Motion to seal filed
                                         DA
                                         Defense
                                                  Continue; and Reset Sentencing
                                         Attorney
                                         Defense
                                                  Enroll as counsel;
                                         Attorney
                                         Defense
                                                  Withdraw as counsel;
                                         Attorney
                                         Defense Other motion; Motion in limine to exclude jurors from
                                         Attorney seeing pictures of body parts filed
                                                  Other motion; Response in opposition to allowing LT
                                         Defense
                                                  WILLIAM HARE to testify as a witness and deny state's
                                         Attorney
                                                  request for pretrial hearing filed
                                         Assistant Other motion; Motion for a Protective Order Filed and
                                         DA        Walked Up
                                         Assistant State`s Motion for Discovery, Demand for Notice of Alibi
                                         DA        and/or Mental Condition Defenses;
                                         Assistant
                                                   State`s Witness List;
                                         DA
                                         Assistant Other motion; Pretrial Hearing to Qualify Witness
                                         DA        Lieutenant William Hare as an Expert
                                         Assistant
                                                   Other motion; States Open-File Discovery Index
                                         DA
                                         Assistant
                                                   State`s Witness List;
                                         DA
                                         Assistant Other motion; MOTION TO RECONSIDER MOTION TO SEAL
                                         DA        - FILED
                                         Assistant Other motion; Motion to Seal and Notice of Additional
                                         DA        Information Filed (SIGNED) DENIED
                                                   Other motion; Petition For Certification Of Materiality Of
                                         Assistant Witness And To Secure Attendance Of Witness Pursuant To
                                         DA        The Uniform Act To Secure Attendance Of Witnessess From
                                                   Without a State Walk Up To Div
                                         Defense
                                                  Continue;
                                         Attorney
                                         Assistant Other motion; Motion and Order to compel Testimony -
                                         DA        filed and walked up

https://ssl.jpclerkofcourt.us/JeffnetService/Criminal24th/CaseView.asp                                               Page 2 of 14
                                                                                                                8/29/21, 11:42 AM




                                         Assistant Other motion; Petition for material witness certificate -
                                         DA        filed and walked up
                                                   Other motion; Petition for Certification of Materiality of
                                         Assistant Witness; and to Secure Attendance of Witness, Pursuant
                                         DA        to the Uniform Act to Secure Attendance of Witnesses
                                                   from Without-A-State
                                                  Other motion; Petition for certification of materiality of
                                         Defense witness; and to secure attendance of witness, pursuant to
                                         Attorney the uniform act of secure attendance of witnesses from
                                                  without - A-State
                                         Defense
                                                  Other motion; Petition for material witness certificate
                                         Attorney
                                         Defense Other motion; Motion to secure attendance of out-of-state
                                         Attorney witness
                                                  Other motion; Petition for certification of materiality of
                                         Defense witness; and secure attendance of witness, pursuant to
                                         Attorney the uniform act of secure attendance of witnesses from
                                                  without - a state
                                         Defense
                                                  State`s Witness List;
                                         Attorney
                                         Defense
                                                  Continue;
                                         Attorney
                                         Defense
                                                  Continue;
                                         Attorney
                                         Assistant Other motion; States Response To Defendants Motion For
                                         DA        Bill Of Particulars
                                         Defense
                                                  Discovery and inspection;
                                         Attorney
                                         Defense
                                                  Bill of particulars;
                                         Attorney
                                                  Other motion; Memorandum in opposition to State's notice
                                         Defense
                                                  of intent to use evidence of similar crimes, wrongs and/or
                                         Attorney
                                                  acts
                                         Assistant Other motion; Notice of Intent to Introduce Evidence of
                                         DA        Other Acts filed
                                         Assistant
                                                   Other motion; Motion to Seal
                                         DA
                                         Assistant
                                                   Discovery and inspection;
                                         DA
                                         Defense
                                                  Continue;
                                         Attorney
                                         Assistant
                                                   State`s Witness List;
                                         DA
                                         Defense
                                                  Suppress statement;
                                         Attorney
                                         Defense
                                                  Suppress identification;
                                         Attorney
                                         Defense
                                                  Suppress evidence;
                                         Attorney
                                         Defense
                                                      Other motion;

https://ssl.jpclerkofcourt.us/JeffnetService/Criminal24th/CaseView.asp                                               Page 3 of 14
                                                                                                                           8/29/21, 11:42 AM



                                         Attorney
                                         Defense
                                                  Discovery and inspection;
                                         Attorney

                                      CALENDAR

                                           DocketDT          ScheduleDT Clerk Description
                                           08/25/2021 09/01/2021 NJG          Discovery Status Hearing: /Pre trial conference
                                                                              Discovery Status Hearing: No notice given on
                                           07/28/2021 08/25/2021 NJG
                                                                              07/28/2021.
                                                                              Discovery Status Hearing: No notice given on
                                           06/23/2021 07/28/2021 NJG
                                                                              06/23/2021. (ADA - Kellie Rish)
                                                                              Pre-trial conference: /Discovery Status. No notice
                                           05/05/2021 06/23/2021 NJG
                                                                              given on 05/05/2021. (ADA - Kellie Rish)
                                                                              Discovery Status Hearing: Oral notice given on
                                                                              04/28/2021. (ADA - Kellie Rish) (Defense Counsel -
                                           04/28/2021 05/05/2021 NJG
                                                                              Gregory Carter - email address not on motion to
                                                                              enroll)
                                                                              Discovery Status Hearing: No notice given on
                                                                              03/24/2021. (ADA - Kellie Rish) (Defense Counsel -
                                           03/24/2021 04/28/2021 NJG
                                                                              Gregory Carter - email address not on motion to
                                                                              enroll)
                                                                              Discovery Status Hearing: No notice given on
                                           02/24/2021 03/24/2021 NJG
                                                                              02/24/2021. (ADA - Kellie Rish)
                                                                              Discovery Status Hearing: *Motion to transfer to
                                           02/24/2021 02/24/2021 NJG          JPCC* Oral notice given on 01/13/2021. *Angola -
                                                                              with zoom info*
                                                                              Discovery Status Hearing: *MOTION TO SET BOND*
                                                                              discovery status hearing continued from
                                           01/13/2021 01/13/2021 NJG
                                                                              12/03/2020 *Motion to Transfer Defendant to JPCC
                                                                              Custody Pending Trial* *Angola - with zoom info*
                                           12/17/2020 12/17/2020 NJG          Motion hearing: Motion to Set Bond
                                                                              Court Status Hearing: Oral notice given on
                                           11/12/2020 12/03/2020 NJG
                                                                              11/12/2020. *Angola - with zoom info*
                                           11/04/2020 11/12/2020 NJG          Trial:
                                                                              Court Status Hearing: court status hearing
                                           11/02/2017 11/09/2017 AMJ          continued from 11/02/2017. Ruling Set. Deft. is in
                                                                              Parish Prison.
                                                                              Court Status Hearing: Ruling set. Deft. is in Parish
                                           10/27/2017 11/02/2017 AMJ
                                                                              Prison.
                                                                              Sentencing: sentencing continued from 09/21/2017.
                                           09/21/2017 10/27/2017 AMJ
                                                                              (ADA - Kellie Rish). Deft. is in Parish Prison.
                                                                              Sentencing: sentencing continued from 08/22/2017.
                                           09/21/2017 09/21/2017 AMJ
                                                                              (ADA - Kellie Rish). Oral notice given on 8/22/17.
                                           07/28/2017 08/22/2017 AMJ          Sentencing: Deft. is in Parish Prison.
                                           07/27/2017 07/28/2017 AMJ          Trial: Trial continued July 28, 2017 at 09:00 AM
                                           07/26/2017 07/27/2017 AMJ          Trial:
                                           07/26/2017 07/27/2017 AMJ          Trial: Trial continued July 27, 2017 at 10:30 AM
                                           07/25/2017 07/26/2017 AMJ          Trial: Trial continued July 26, 2017 at 09:00 AM
                                           07/24/2017 07/25/2017 AMJ          Trial: Trial continued July 25, 2017 at 09:00 AM
                                           07/24/2017 07/24/2017 AMJ          Trial: (ADA - Kellie Rish). Deft. is in Parish Prison.

https://ssl.jpclerkofcourt.us/JeffnetService/Criminal24th/CaseView.asp                                                          Page 4 of 14
                                                                                                                           8/29/21, 11:42 AM



                                           03/06/2017 06/19/2017 AMJ          Trial: trial continued from 03/06/2017. (ADA - Kelli
                                                                              Rish). Deft. is in Parish Prison.
                                                                              Court Status Hearing: court status hearing
                                           05/08/2017 05/12/2017 AMJ          continued from 05/08/2017. (ADA - Kelli Rish).
                                                                              Deft. is in Parish Prison.
                                           03/06/2017 05/08/2017 AMJ          Court Status Hearing: Deft. is in Parish Prison.
                                           10/14/2016 03/06/2017 AMJ          Trial: Deft. is in Parish Prison. (ADA - Kellie Rish).
                                                                              Pre-trial conference: pre-trial conference continued
                                           01/23/2017 02/21/2017 AMJ
                                                                              from 01/23/2017. Deft. is in Parish Prison.
                                           10/14/2016 01/23/2017 AMJ          Pre-trial conference: Deft. is in Parish Prison.
                                                                              Motion hearing: motion hearing continued from
                                           01/11/2017 01/11/2017 GMV
                                                                              12/13/2016- oral notice- Def is in JPCC
                                           10/14/2016 12/13/2016 AMJ          Motion hearing: Deft. is in Parish Prison.
                                           08/01/2016 10/13/2016 AMJ          Trial: trial continued from 08/01/2016
                                           05/13/2016 05/16/2016 AMJ          Arraignment: Deft. is in Parish Prison.

                                      MINUTE

                                            DocketDT          ScheduleDT Clerk Description
                                            08/25/2021 09/01/2021 NJG          Discovery Status Hearing: /Pre trial conference
                                            08/25/2021 08/25/2021 NJG          Docket minute: a general hearing
                                                                               Discovery Status Hearing: No notice given on
                                            07/28/2021 08/25/2021 NJG
                                                                               07/28/2021.
                                            07/28/2021 07/28/2021 NJG          Docket minute: a general hearing
                                                                               Discovery Status Hearing: No notice given on
                                            06/23/2021 07/28/2021 NJG
                                                                               06/23/2021. (ADA - Kellie Rish)
                                            06/23/2021 06/23/2021 NJG          Docket minute: a pre-trial conference
                                                                               Pre-trial conference: /Discovery Status. No notice
                                            05/05/2021 06/23/2021 NJG
                                                                               given on 05/05/2021. (ADA - Kellie Rish)
                                            05/05/2021 05/05/2021 NJG          Docket minute: a general hearing
                                                                               Discovery Status Hearing: Oral notice given on
                                                                               04/28/2021. (ADA - Kellie Rish) (Defense Counsel -
                                            04/28/2021 05/05/2021 NJG
                                                                               Gregory Carter - email address not on motion to
                                                                               enroll)
                                            04/28/2021 04/28/2021 NJG          Docket minute: a general hearing
                                                                               Case active: MOTION TO WITHDRAW AS COUNSEL
                                                                               OF RECORD (SIGNED and SERVED DA Apr 24 2021
                                            04/22/2021 04/22/2021 0EF
                                                                               12:06AM) - , Withdraw as counsel (DA Received:
                                                                               bdeeters Apr 26, 2021)
                                                                               Case active: MOTION TO ENROLL AS COUNSEL OF
                                            04/01/2021 04/01/2021 0EF
                                                                               RECORD (SIGNED)
                                                                               Discovery Status Hearing: No notice given on
                                                                               03/24/2021. (ADA - Kellie Rish) (Defense Counsel -
                                            03/24/2021 04/28/2021 NJG
                                                                               Gregory Carter - email address not on motion to
                                                                               enroll)
                                            03/24/2021 03/24/2021 NJG          Docket minute: a general hearing
                                                                               Discovery Status Hearing: *Motion to transfer to
                                            02/24/2021 02/24/2021 NJG          JPCC* Oral notice given on 01/13/2021. *Angola -
                                                                               with zoom info*
                                            02/24/2021 03/24/2021 NJG          Discovery Status Hearing: No notice given on
                                                                               02/24/2021. (ADA - Kellie Rish)

https://ssl.jpclerkofcourt.us/JeffnetService/Criminal24th/CaseView.asp                                                           Page 5 of 14
                                                                                                                 8/29/21, 11:42 AM



                                            02/24/2021 02/24/2021 NJG    Docket minute: a general hearing
                                                                         Discovery Status Hearing: *MOTION TO SET
                                                                         BOND* discovery status hearing continued from
                                            01/13/2021 01/13/2021 NJG
                                                                         12/03/2020 *Motion to Transfer Defendant to JPCC
                                                                         Custody Pending Trial* *Angola - with zoom info*
                                            01/13/2021 01/13/2021 NJG    Docket minute: automatic scanned image
                                                                         Case active: Motion to Transfer Defendant to JPCC
                                                                         Custody (SIGNED and SERVED DA Feb 9 2021
                                            01/11/2021 01/11/2021 0EF
                                                                         2:51PM) - , Motion to Transfer Defendant to JPCC
                                                                         Custody (DA Received: thotard Feb 10, 2021)
                                            12/17/2020 12/17/2020 NJG    Motion hearing: Motion to Set Bond
                                            12/17/2020 12/17/2020 NJG    Docket minute: a general hearing
                                                                         Case active: On 10/28/2020, 5th. Circuit Remand,
                                            12/04/2020 12/04/2020 CBL    Conviction and Sentence Vacated, Remanded for
                                                                         New Trial - Non-Unanimous Jury Polling (10-2).
                                                                         Case active: MOTION TO SET BOND (SIGNED) - ,
                                            12/03/2020 12/03/2020 0EF
                                                                         Set Bond
                                                                         Docket minute: continuance: Requested by the
                                            12/03/2020 12/03/2020 NJG
                                                                         Court. reason: No reason given
                                                                         Case active: IDB REQUEST FOR APPT OF COUNSEL
                                            11/13/2020 11/13/2020 SYS
                                                                         FILED
                                                                         Court Status Hearing: Oral notice given on
                                            11/12/2020 12/03/2020 NJG
                                                                         11/12/2020. *Angola - with zoom info*
                                            11/12/2020 11/12/2020 NJG    Docket minute: a general hearing
                                            11/04/2020 11/12/2020 NJG    Trial:
                                                                      Case active: Fifth Circuit Case #18-KA-354 -
                                            10/28/2020 10/28/2020 NKC Conviction and Sentence Vactaed; Remanded for
                                                                      New Trial
                                                                         Case active: Supreme Court of the State of
                                            09/29/2020 09/29/2020 RSO
                                                                         Louisiana Case No. 2020-KO-303 - Letter
                                                                      Case active: Supreme Court of the State of
                                                                      Louisiana Case No. 2020-KO-303 - APPLICATION
                                            09/29/2020 09/29/2020 RSO
                                                                      FOR RECONSIDERATION GRANTED. SEE PER
                                                                      CURIAM.
                                                                         Case active: Supreme Court of Louisiana Case No.
                                            07/27/2020 07/27/2020 RSO
                                                                         2020-KO-00303 - WRIT APPLICATION DENIED
                                                                         Case active: Supreme Court Letter Case #2020-
                                            07/24/2020 07/24/2020 NKC
                                                                         KO-00303
                                                                         Case active: LETTER from the Defendant filed and
                                            03/12/2020 03/12/2020 JMP
                                                                         answered
                                                                         Case active: Supreme Court Letter Case #2020-K0-
                                            02/21/2020 02/21/2020 NKC
                                                                         0303
                                                                         Case active: Exhibit B Courtesy Copy - Writ
                                            02/04/2020 02/04/2020 JMP    Application being filed in the Supreme Court 2018-
                                                                         KA-0354
                                                                         Case active: Exhibit A Courtesy Copy - Writ
                                            02/04/2020 02/04/2020 JMP    Application being filed in the Supreme Court 2018-
                                                                         KA-0354
                                                                         Case active: Courtesy Copy - Writ Application being
                                            02/04/2020 02/04/2020 JMP
                                                                         filed in the Supreme Court 2018-KA-0354


https://ssl.jpclerkofcourt.us/JeffnetService/Criminal24th/CaseView.asp                                                Page 6 of 14
                                                                                                                   8/29/21, 11:42 AM



                                            01/02/2020 01/02/2020 RSO Case active: Fifth Circuit Case No. 18-KA-354 -
                                                                      REHEARING DENIED
                                                                         Case active: Fifth Circuit Case No. 18-KA-354 -
                                            12/04/2019 12/04/2019 RSO
                                                                         CONVICTION AND SENTENCE AFFIRMED
                                                                         Case active: COURTSEY COPY FOR RECORD "Motion
                                            11/05/2018 11/05/2018 JMP
                                                                         to Supplement Appellate Record"
                                                                         Case active: EXHIBIT B COURTSEY COPY FOR
                                            11/05/2018 11/05/2018 JMP    RECORD "Original Brief filed on behalf of
                                                                         Defendant- Appellant, Adam Littleton"
                                                                         Case active: EXHIBIT A COURTSEY COPY FOR
                                            11/05/2018 11/05/2018 JMP    RECORD "Original Brief filed on behalf of
                                                                         Defendant- Appellant, Adam Littleton"
                                                                         Case active: COURTSEY COPY FOR RECORD
                                            11/05/2018 11/05/2018 JMP    "Original Brief filed on behalf of Defendant-
                                                                         Appellant, Adam Littleton"
                                            10/25/2018 10/25/2018 NJG    Case active: Fifth Circuit Case#18-KA-354 - ORDER
                                            06/27/2018 06/27/2018 TLG    Case active: Appeal Lodged
                                            05/10/2018 05/10/2018 RSO Case active: Request for Extension of Return Date
                                            04/18/2018 04/18/2018 RSO Case active: Request for Extension of Return Date
                                                                         Case active: Request for Extension of Return Date;
                                            04/11/2018 04/11/2018 TLG
                                                                         Ext. to 5/18/2018
                                                                         Case active: Request for Extension of Return Date;
                                            03/14/2018 03/14/2018 TLG
                                                                         Ext. to 4/18/2018
                                                                         Case active: Receipt and Acknowledgement of Hand
                                            03/12/2018 03/12/2018 SMG
                                                                         Delivery Appeal Cost
                                                                         Case active: Certified Mail Return Notice of
                                            01/22/2018 12/04/2017 SMG
                                                                         Estimated Cost of Appeal
                                                                         Motions: Motions Filed (SIGNED and SERVED DA
                                                                         Jan 10 2018 11:50AM) - , SECOND MOTION FOR
                                            01/10/2018 01/10/2018 YAR    SECOND EXTENSION OF TIME TO PAY ESTIMATED
                                                                         COST OF APPEAL (DA Received: thotard Jan 11,
                                                                         2018)
                                                                         Motions: Motions Filed (SIGNED and SERVED DA
                                                                         Dec 20 2017 2:33PM) - , Motion for Extension of
                                            12/04/2017 12/04/2017 SS     Time to Pay Estimated Cost of Appeal - Clocked
                                                                         copy sent to attorney per his request (DA Received:
                                                                         thotard Dec 21, 2017)
                                            11/27/2017 09/20/2017 CTK    Case active: Exhibit C (DOCUMENT UNDER SEAL)
                                            11/27/2017 09/20/2017 CTK    Case active: Exhibit B (DOCUMENT UNDER SEAL)
                                                                         Case active: States Opposition to Defendants
                                            11/27/2017 09/20/2017 CTK
                                                                         Motion for New Trial
                                            11/20/2017 11/20/2017 TLG    Case active: Appeal Process Initiated
                                            11/13/2017 11/09/2017 DAL    Case active: Fingerprints
                                                                         Motions: Motions Filed (SIGNED and SERVED DA
                                                                         Nov 13 2017 3:55PM) - , MOTION FOR APPEAL AND
                                            11/09/2017 11/09/2017 JMP
                                                                         DESIGNATION OF THE RECORD (DA Received:
                                                                         mthibodeaux Nov 15, 2017)
                                                                         Docket minute: commitment Hard Labor
                                            11/09/2017 11/09/2017 AMJ
                                                                         Commitment (SIGNED)
                                                                         Plea: Count 1 R.S. 14:30.1 Found guilty at trial
                                            11/09/2017 11/09/2017 AMJ
                                                                         LIFE

https://ssl.jpclerkofcourt.us/JeffnetService/Criminal24th/CaseView.asp                                                   Page 7 of 14
                                                                                                                   8/29/21, 11:42 AM



                                                                         Commitment: The Court sentenced the Defendant
                                            11/09/2017 11/09/2017 AMJ    to imprisonment at hard labor for a term of life in
                                                                         prison. Life In Prison
                                            11/06/2017 11/06/2017 DH1 Case active: Evidence Receipt Filed 89604
                                                                         Case active: Defendants rebuttal to states
                                            11/06/2017 11/06/2017 YAR    opposition to Defendants Posthearing memorandum
                                                                         in support of motion for new trial
                                                                         Court Status Hearing: court status hearing
                                            11/02/2017 11/09/2017 AMJ    continued from 11/02/2017. Ruling Set. Deft. is in
                                                                         Parish Prison.
                                                                         Docket minute: continuance: Requested by the
                                            11/02/2017 11/02/2017 AMJ
                                                                         defense attorney. reason: No reason given
                                                                         Case active: STATES REPLY TO DEFENDANTS
                                            10/31/2017 10/31/2017 JMP    POSTHEARING MEMORANDUM IN SUPPORT OF
                                                                         MOTION FOR NEW TRIAL
                                                                         Motions: Motions Filed (SIGNED and SERVED DA
                                                                         Oct 31 2017 3:58PM) - , MOTION FOR LEAVE OF
                                            10/30/2017 10/30/2017 JMP    COURT TO FILE POST- HEARING MEMORDANUM IN
                                                                         SUPPORT OF DEFENDANT'S MOTION FOR NEW
                                                                         TRIAL (DA Received: mthibodeaux Nov 07, 2017)
                                                                         Motions: Motions Filed - , STATE'S SURREPLY TO
                                            10/27/2017 10/27/2017 JMP
                                                                         DEFENDANT'S MOTION FOR NEW TRIAL
                                                                         Court Status Hearing: Ruling set. Deft. is in Parish
                                            10/27/2017 11/02/2017 AMJ
                                                                         Prison.
                                                                         Docket minute: Remanded to Jefferson Parish
                                            10/27/2017 10/27/2017 AMJ
                                                                         Prison
                                                                      Motions: Motions Filed - , Defendant's Rebuttal to
                                            10/24/2017 10/24/2017 JHW the State's Opposition to Motion for New Trial filed
                                                                      and walked up
                                                                         Motions: Motions Filed (SIGNED and SERVED DA
                                            10/05/2017 10/05/2017 JMP    Oct 5 2017 3:12PM) - , MOTION FOR ISSUANCE OF
                                                                         LETTERS ROGATORY
                                                                         Motions: Motions Filed (SIGNED and SERVED DA
                                                                         Oct 2 2017 11:58AM) **cannot be efiled by the
                                                                         Clerk's office, Paul Barker advised he would serve
                                            09/29/2017 09/29/2017 JMP
                                                                         his petition per conversation on 10/03/17 with C.
                                                                         Knox** - , PETITION FOR CERTIFICATION OF
                                                                         MATERIALITY OF OUT-OF-STATE WITNESS
                                            09/22/2017 09/22/2017 SRW Motions: Motions Filed - , Motion to seal
                                                                         Sentencing: sentencing continued from
                                            09/21/2017 09/21/2017 AMJ    08/22/2017. (ADA - Kellie Rish). Oral notice given
                                                                         on 8/22/17.
                                                                         Sentencing: sentencing continued from
                                            09/21/2017 10/27/2017 AMJ    09/21/2017. (ADA - Kellie Rish). Deft. is in Parish
                                                                         Prison.
                                                                         Docket minute: continuance: Requested by the
                                            09/21/2017 09/21/2017 AMJ
                                                                         defense attorney. reason: No reason given
                                                                         Motions: Motions Filed (DOCUMENT UNDER SEAL -
                                            09/20/2017 09/20/2017 MLD
                                                                         Exhibit B and Exhibit C)
                                                                         Motions: Motions Filed (SIGNED and SERVED DA
                                            09/20/2017 09/20/2017 YAR    Sep 20 2017 2:01PM) - , To Continue Sentencing
                                                                         and hearing on motion for new Trial

https://ssl.jpclerkofcourt.us/JeffnetService/Criminal24th/CaseView.asp                                                  Page 8 of 14
                                                                                                                    8/29/21, 11:42 AM



                                                                          Case active: PETITION FOR CERTIFICATION OF
                                            09/14/2017 09/14/2017 SS      MATERIALITY OF OUT OF STATE WITNESS SENT
                                                                          CERTIFIED MAIL TO CRIMINAL DISTRICT COURT 7
                                                                      Motions: Motions Filed (SIGNED and SERVED DA
                                                                      Sep 13 2017 11:14AM) (ISSUED: 09/14/2017
                                            09/12/2017 09/12/2017 DH1 11:53:28) - , Petition For Certification Of Materiality
                                                                      Of Out Of State Witness (DA Received:
                                                                      mthibodeaux Sep 18, 2017)
                                                                      Motions: Motions Filed (SIGNED and SERVED DA
                                                                      Sep 13 2017 11:14AM) (ISSUED: 09/14/2017
                                            09/12/2017 09/12/2017 DH1
                                                                      11:47:57) - , New trial Walk Up To Div (DA
                                                                      Received: mthibodeaux Sep 18, 2017)
                                                                          Case active: Certified Mail Returned (Stephanie
                                            08/23/2017 08/23/2017 SS
                                                                          Green)
                                                                          Motions: Motions Filed (SIGNED) - , Motion to seal
                                            08/22/2017 08/22/2017 ENJ
                                                                          filed
                                                                          Docket minute: continuance: Requested by the
                                            08/22/2017 08/22/2017 AMJ     defense attorney. reason: Defense counsel filed a
                                                                          Motion to Continue.
                                                                      Motions: Motions Filed (SIGNED and SERVED DA
                                                                      Aug 16 2017 3:56PM) - , Continue and Reset
                                            08/11/2017 08/11/2017 JHW
                                                                      Sentencing (DA Received: mthibodeaux Aug 24,
                                                                      2017)
                                                                      Motions: Motions Filed (SIGNED and SERVED DA
                                            08/11/2017 08/11/2017 JHW Aug 14 2017 2:04PM) - , Enroll as counsel (DA
                                                                      Received: mthibodeaux Aug 15, 2017)
                                            08/10/2017 08/10/2017 CMK Case active: Discovery
                                                                          Case active: MOTION TO WITHDRAW AS COUNSEL
                                                                          OF RECORD (SIGNED and SERVED DA Aug 11 2017
                                            08/10/2017 08/10/2017 0EF
                                                                          3:12PM) - , Withdraw as counsel (DA Received:
                                                                          mthibodeaux Aug 15, 2017)
                                            08/09/2017 08/09/2017 SS      Case active: Evidence Receipt Filed 89462
                                            08/02/2017 08/02/2017 AMJ     Case active: Motion to Seal Filed and SIGNED
                                                                          Case active: Jury Polling Slips Filed (DOCUMENT
                                            08/01/2017 07/28/2017 AMJ
                                                                          UNDER SEAL)
                                            08/01/2017 07/31/2017 AMJ     Case active: Motion to Seal Filed SIGNED
                                            08/01/2017 07/28/2017 AMJ     Case active: Order to Seal Filed SIGNED
                                            08/01/2017 07/28/2017 AMJ     Case active: Verdict Filed
                                            08/01/2017 07/28/2017 AMJ     Case active: General Criminal Jury Charges Filed
                                            07/28/2017 08/22/2017 AMJ     Sentencing: Deft. is in Parish Prison.
                                            07/28/2017 07/28/2017 AMJ     Docket minute: trial
                                            07/28/2017 07/28/2017 AMJ     Trial results: Jury verdict GUILTY as charged
                                            07/27/2017 07/28/2017 AMJ     Trial: Trial continued July 28, 2017 at 09:00 AM
                                            07/27/2017 07/27/2017 AMJ     Docket minute: trial
                                            07/26/2017 07/27/2017 AMJ     Trial:
                                            07/26/2017 07/27/2017 AMJ     Trial: Trial continued July 27, 2017 at 10:30 AM
                                            07/26/2017 07/26/2017 AMJ     Docket minute: trial
                                                                          Case active: Notice Of Additional Information
                                            07/25/2017 07/25/2017 DH1
                                                                          Provided To Defense Counsel Walk Up To Div
                                            07/25/2017 07/26/2017 AMJ     Trial: Trial continued July 26, 2017 at 09:00 AM

https://ssl.jpclerkofcourt.us/JeffnetService/Criminal24th/CaseView.asp                                                    Page 9 of 14
                                                                                                                     8/29/21, 11:42 AM



                                            07/25/2017 07/25/2017 AMJ    Docket minute: trial
                                                                         Motions: Motions Filed - , Motion in limine to
                                            07/24/2017 07/24/2017 ENJ    exclude jurors from seeing pictures of body parts
                                                                         filed
                                                                         Motions: Motions Filed - , Response in opposition to
                                            07/24/2017 07/24/2017 ENJ    allowing LT WILLIAM HARE to testify as a witness
                                                                         and deny state's request for pretrial hearing filed
                                            07/24/2017 07/24/2017 AMJ    Trial: (ADA - Kellie Rish). Deft. is in Parish Prison.
                                                                         Motions: Motions Filed (SIGNED) - , Motion for a
                                            07/24/2017 07/24/2017 SS
                                                                         Protective Order Filed and Walked Up
                                                                         Case active: Notice of Intent to Use Confession or
                                            07/24/2017 07/24/2017 SS
                                                                         Statement Walked Up to the Division
                                                                         Case active: Notice of Additional Information
                                            07/24/2017 07/24/2017 SS     Provided to Defense Counsel Walked Up to the
                                                                         Division
                                            07/24/2017 07/25/2017 AMJ    Trial: Trial continued July 25, 2017 at 09:00 AM
                                                                         Docket minute: Attachment for QUINICSHA
                                            07/24/2017 07/24/2017 AMJ
                                                                         JOHNSON recalled on 07/24/2017 (SIGNED)
                                            07/24/2017 07/24/2017 AMJ    Docket minute: trial
                                                                         Docket minute: Remanded to Jefferson Parish
                                            07/24/2017 07/24/2017 AMJ
                                                                         Prison
                                                                         Motions: Motion Filed (SIGNED and SERVED DA Jul
                                                                         21 2017 2:02PM) (ISSUED: 07/21/2017 16:27:38)
                                            07/20/2017 07/20/2017 0EF    - , State`s Motion for Discovery, Demand for Notice
                                                                         of Alibi and/or Mental Condition Defenses (DA
                                                                         Received: mthibodeaux Jul 26, 2017)
                                            07/19/2017 07/19/2017 JHW Motions: Motions Filed - , State`s Witness List
                                                                         Motions: Motions Filed - , Pretrial Hearing to Qualify
                                            07/18/2017 07/18/2017 JMP
                                                                         Witness Lieutenant William Hare as an Expert
                                                                         Case active: Out of State Subpoena sent
                                            07/18/2017 07/18/2017 CMK
                                                                         CERTIFIED MAIL to JEFF COUCH
                                                                         Case active: Returned Subpoena from Charleston
                                            07/18/2017 07/18/2017 CMK
                                                                         County Sheriffs Office RESENDING CERIFIED MAIL
                                                                         Case active: Out of State Subpoena sent
                                            07/03/2017 07/03/2017 CMK
                                                                         CERTIFIED MAIL to Multiple State Witnesses
                                                                         Motions: Motions Filed - , States Open-File
                                            06/28/2017 06/28/2017 MLD
                                                                         Discovery Index
                                            06/23/2017 06/23/2017 JHW Motions: Motions Filed - , State`s Witness List
                                            06/19/2017 06/19/2017 AMJ    Docket minute: a general hearing
                                                                         Attachment: Attach QUINICSHA JOHNSON hold
                                            06/19/2017 06/19/2017 AMJ
                                                                         without bond (SIGNED)
                                            06/19/2017 06/19/2017 AMJ    Attachment: JOHNSON, QUINICSHA
                                            06/19/2017 06/19/2017 AMJ    Docket minute: automatic scanned image
                                                                         Motions: Motions Filed (SIGNED and SERVED DA
                                            06/05/2017 06/05/2017 JMP    Jun 6 2017 12:19PM) (DOCUMENT UNDER SEAL)
                                                                         (DA Received: mthibodeaux Jun 14, 2017)
                                            05/31/2017 05/30/2017 AMJ    Motions: Motions Filed (DOCUMENT UNDER SEAL)
                                                                         Motions: Motions Filed (SIGNED and SERVED DA
                                                                         May 30 2017 2:56PM) - , Petition For Certification
                                                                         Of Materiality Of Witness And To Secure Attendance

https://ssl.jpclerkofcourt.us/JeffnetService/Criminal24th/CaseView.asp                                                   Page 10 of 14
                                                                                                                  8/29/21, 11:42 AM



                                            05/30/2017 05/30/2017 DH1 Of Witness Pursuant To The Uniform Act To Secure
                                                                      Attendance Of Witnessess From Without a State
                                                                      Walk Up To Div (DA Received: mthibodeaux May
                                                                      31, 2017)
                                                                          Docket minute: States Notice Of Intent To Call
                                            05/30/2017 05/30/2017 DH1
                                                                          Expert Witness Walk Up To Div
                                                                          Case active: MOTION TO CONTINUE (SIGNED) - ,
                                            05/25/2017 05/25/2017 0EF
                                                                          Continue
                                                                      Docket minute: Out of State Subpoena for
                                            05/15/2017 05/15/2017 CMK Stephanie Green sent to Accounting for Payment to
                                                                      Shelby County
                                            05/12/2017 05/12/2017 AMJ     Docket minute: a general hearing
                                                                          Court Status Hearing: court status hearing
                                            05/08/2017 05/12/2017 AMJ     continued from 05/08/2017. (ADA - Kelli Rish).
                                                                          Deft. is in Parish Prison.
                                                                          Docket minute: continuance: Requested by the
                                            05/08/2017 05/08/2017 AMJ
                                                                          Court. reason: Attorney not present.
                                                                      Motions: Motions Filed (SIGNED and SERVED DA
                                            04/25/2017 04/25/2017 JEW Apr 26 2017 10:17AM) - , Motion and Order to
                                                                      compel Testimony - filed and walked up
                                                                      Motions: Motions Filed (SIGNED and SERVED DA
                                            04/25/2017 04/25/2017 JEW Apr 26 2017 11:09AM) (SIGNED) - , Petition for
                                                                      material witness certificate - filed and walked up
                                                                      Motions: Motions Filed (SIGNED and SERVED DA
                                                                      Apr 26 2017 11:10AM) (SIGNED) - , Petition for
                                                                      Certification of Materiality of Witness; and to
                                            04/20/2017 04/20/2017 JHW
                                                                      Secure Attendance of Witness, Pursuant to the
                                                                      Uniform Act to Secure Attendance of Witnesses
                                                                      from Without-A-State
                                                                      Motions: Motions Filed (SIGNED and SERVED DA
                                                                      Apr 11 2017 2:14PM) ADA TO SERVE - , Petition for
                                                                      certification of materiality of witness; and to secure
                                            04/04/2017 04/04/2017 JEW
                                                                      attendance of witness, pursuant to the uniform act
                                                                      of secure attendance of witnesses from without - A-
                                                                      State (DA Received: aalexie Apr 20, 2017)
                                                                      Motions: Motions Filed (SIGNED and SERVED DA
                                                                      Apr 11 2017 2:17PM) ADA TO SERVE - , Petition for
                                            04/04/2017 04/04/2017 JEW
                                                                      material witness certificate (DA Received: aalexie
                                                                      Apr 20, 2017)
                                                                      Motions: Motions Filed (SIGNED and SERVED DA
                                                                      Apr 11 2017 2:16PM) ADA TO SERVE - , Motion to
                                            04/04/2017 04/04/2017 JEW
                                                                      secure attendance of out-of-state witness (DA
                                                                      Received: aalexie Apr 20, 2017)
                                                                      Motions: Motions Filed (SIGNED and SERVED DA
                                                                      Apr 11 2017 2:15PM) ADA TO SERVE - , Petition for
                                                                      certification of materiality of witness; and secure
                                            04/04/2017 04/04/2017 JEW
                                                                      attendance of witness, pursuant to the uniform act
                                                                      of secure attendance of witnesses from without - a
                                                                      state (DA Received: aalexie Apr 20, 2017)
                                                                          Docket minute: Out of State Subpoena sent to
                                            03/29/2017 03/29/2017 CMK
                                                                          Koren Young for Payment
                                                                      Docket minute: Returned Subpoena Stating Out of
                                            03/29/2017 03/29/2017 CMK State Service Requires Payment

https://ssl.jpclerkofcourt.us/JeffnetService/Criminal24th/CaseView.asp                                                Page 11 of 14
                                                                                                                   8/29/21, 11:42 AM



                                                                         Docket minute: Returned Certified Mail Deshon
                                            03/24/2017 03/24/2017 CMK
                                                                         Johnson
                                                                         Docket minute: Out of State Subpoena sent
                                            03/13/2017 03/13/2017 CMK
                                                                         CERTIFIED MAIL to K SCHMIDT
                                                                         Docket minute: Out of State Subpoena sent
                                            03/13/2017 03/13/2017 CMK
                                                                         CERTIFIED MAIL to QUINICSHA JOHNSON
                                                                         Docket minute: Out of State Subpoena sent
                                            03/13/2017 03/13/2017 CMK
                                                                         CERTIFIED MAIL to ELENA PEREZ
                                                                         Docket minute: Out of State Subpoena sent
                                            03/13/2017 03/13/2017 CMK
                                                                         CERTIFIED MAIL to DESHON JOHNSON
                                                                         Docket minute: Out of State Subpoena sent
                                            03/13/2017 03/13/2017 CMK
                                                                         CERTIFIED MAIL to ROBERT ARREDONDO
                                                                         Docket minute: Out of State Subpoena for
                                            03/13/2017 03/13/2017 CMK
                                                                         Stephanie Green sent to Koren Young for Payment
                                            03/10/2017 03/10/2017 KRAY Motions: Motions Filed - , State`s Witness List
                                                                         Trial: trial continued from 03/06/2017. (ADA - Kelli
                                            03/06/2017 06/19/2017 AMJ
                                                                         Rish). Deft. is in Parish Prison.
                                            03/06/2017 05/08/2017 AMJ    Court Status Hearing: Deft. is in Parish Prison.
                                                                         Docket minute: continuance: Requested jointly.
                                            03/06/2017 03/06/2017 AMJ
                                                                         reason: No reason given
                                            03/01/2017 03/01/2017 CMK Motions: Motions Filed (SIGNED) - , Continue
                                            02/21/2017 02/21/2017 AMJ    Docket minute: a pre-trial conference
                                                                         Docket minute: Returned Certified Mail for Robert
                                            01/24/2017 01/24/2017 CMK
                                                                         Arredondo
                                                                         Docket minute: Returned Certified Mail for Elena
                                            01/24/2017 01/24/2017 CMK
                                                                         Perez
                                                                         Pre-trial conference: pre-trial conference continued
                                            01/23/2017 02/21/2017 AMJ
                                                                         from 01/23/2017. Deft. is in Parish Prison.
                                                                         Docket minute: continuance: Requested by the
                                            01/23/2017 01/23/2017 AMJ    defense attorney. reason: Defense counsel unable
                                                                         to attend.
                                                                         Docket minute: Remanded to Jefferson Parish
                                            01/23/2017 01/23/2017 AMJ
                                                                         Prison
                                                                         Case active: MOTION TO CONTINUE (SIGNED) - ,
                                            01/20/2017 01/20/2017 0EF
                                                                         Continue
                                            01/13/2017 01/13/2017 DH1 Docket minute: Evidence Receipt Filed 89140
                                                                         Motion hearing: motion hearing continued from
                                            01/11/2017 01/11/2017 GMV
                                                                         12/13/2016- oral notice- Def is in JPCC
                                                                      Motions: Motions Filed, walked up - , States
                                            01/11/2017 01/11/2017 MLD Response To Defendants Motion For Bill Of
                                                                      Particulars
                                            01/11/2017 01/11/2017 AMJ    Docket minute: a motion hearing
                                                                         Docket minute: Remanded to Jefferson Parish
                                            01/11/2017 01/11/2017 AMJ
                                                                         Prison
                                                                      Motions: Motions Filed (SIGNED and SERVED -DA
                                                                      Jan 4 2017 12:14PM) - , Bill of particulars ,
                                            01/04/2017 01/04/2017 CMK
                                                                      Discovery and inspection (DA Received:
                                                                      mthibodeaux Jan 11, 2017)
                                                                         Docket minute: SERVICE Subpoena sent Certified
                                            12/13/2016 12/13/2016 HTS
                                                                         Mail to ROBERT ARREDONDO

https://ssl.jpclerkofcourt.us/JeffnetService/Criminal24th/CaseView.asp                                                 Page 12 of 14
                                                                                                                   8/29/21, 11:42 AM



                                                                         Docket minute: SERVICE Subpoena sent Certified
                                            12/13/2016 12/13/2016 HTS
                                                                         Mail to ELENA PEREZ
                                                                         Docket minute: SERVICE Subpoena sent Certified
                                            12/13/2016 12/13/2016 HTS
                                                                         Mail to K SCHMIDT
                                                                      Docket minute: continuance: Requested by the
                                            12/13/2016 12/13/2016 GMV defense attorney. reason: pursuant to bench
                                                                      conference.
                                                                      Motions: Motions Filed - , Memorandum in
                                            12/07/2016 12/07/2016 JEW opposition to State's notice of intent to use
                                                                      evidence of similar crimes, wrongs and/or acts
                                                                         Docket minute: Motion to Seal Exhibit V
                                            11/30/2016 11/21/2016 JHW
                                                                         (DOCUMENT UNDER SEAL)
                                                                         Docket minute: Motion to Seal Exhibit U
                                            11/30/2016 11/21/2016 RSO
                                                                         (DOCUMENT UNDER SEAL)
                                                                         Docket minute: Motion to Seal Exhibit T
                                            11/30/2016 11/21/2016 JHW
                                                                         (DOCUMENT UNDER SEAL)
                                                                         Docket minute: Motion to Seal Exhibit S
                                            11/30/2016 11/21/2016 JHW
                                                                         (DOCUMENT UNDER SEAL)
                                                                         Docket minute: Motion to Seal Exhibit R
                                            11/30/2016 11/21/2016 JHW
                                                                         (DOCUMENT UNDER SEAL)
                                                                         Docket minute: Motion to Seal Exhibit Q
                                            11/30/2016 11/21/2016 JHW
                                                                         (DOCUMENT UNDER SEAL)
                                                                         Docket minute: Motion to Seal Exhibit P
                                            11/30/2016 11/21/2016 JHW
                                                                         (DOCUMENT UNDER SEAL)
                                                                         Docket minute: Motion to Seal Exhibit O
                                            11/30/2016 11/21/2016 RSO
                                                                         (DOCUMENT UNDER SEAL)
                                                                         Docket minute: Motion to Seal Exhibit N
                                            11/30/2016 11/21/2016 JHW
                                                                         (DOCUMENT UNDER SEAL)
                                                                         Docket minute: Motion to Seal Exhibit M
                                            11/30/2016 11/21/2016 JHW
                                                                         (DOCUMENT UNDER SEAL)
                                                                         Docket minute: Motion to Seal Exhibit L
                                            11/30/2016 11/21/2016 JHW
                                                                         (DOCUMENT UNDER SEAL)
                                                                         Docket minute: Motion to Seal Exhibit K
                                            11/30/2016 11/21/2016 JHW
                                                                         (DOCUMENT UNDER SEAL)
                                                                         Docket minute: Motion to Seal Exhibit J
                                            11/30/2016 11/21/2016 JHW
                                                                         (DOCUMENT UNDER SEAL)
                                                                         Docket minute: Motion to Seal Exhibit I
                                            11/30/2016 11/21/2016 RSO
                                                                         (DOCUMENT UNDER SEAL)
                                                                         Docket minute: Motion to Seal Exhibit H
                                            11/30/2016 11/21/2016 JHW
                                                                         (DOCUMENT UNDER SEAL)
                                                                         Docket minute: Motion to Seal Exhibit G
                                            11/30/2016 11/21/2016 RSO
                                                                         (DOCUMENT UNDER SEAL)
                                                                         Docket minute: Motion to Seal Exhibit F
                                            11/30/2016 11/21/2016 JHW
                                                                         (DOCUMENT UNDER SEAL)
                                                                         Docket minute: Motion to Seal Exhibit E
                                            11/30/2016 11/21/2016 JHW
                                                                         (DOCUMENT UNDER SEAL)
                                                                         Docket minute: Motion to Seal Exhibit D (SIGNED)
                                            11/30/2016 11/21/2016 RSO
                                                                         (DOCUMENT UNDER SEAL)
                                            11/30/2016 11/21/2016 RSO Docket minute: Motion to Seal Exhibit C
                                                                         Docket minute: Motion to Seal Exhibit B
                                            11/30/2016 11/21/2016 RSO
                                                                         (DOCUMENT UNDER SEAL)

https://ssl.jpclerkofcourt.us/JeffnetService/Criminal24th/CaseView.asp                                                 Page 13 of 14
                                                                                                                      8/29/21, 11:42 AM



                                                                         Docket minute: Motion to Seal Exhibit A
                                            11/30/2016 11/21/2016 RSO
                                                                         (DOCUMENT UNDER SEAL)
                                            11/30/2016 11/21/2016 RSO Motions: Motions Filed (DOCUMENT UNDER SEAL)
                                            11/30/2016 11/21/2016 RSO Motions: Motions Filed - , Motion to Seal
                                                                         Motions: Motions Filed (Discovery) - , Discovery
                                            11/30/2016 11/30/2016 JEW
                                                                         and inspection
                                            10/14/2016 03/06/2017 AMJ    Trial: Deft. is in Parish Prison. (ADA - Kellie Rish).
                                            10/14/2016 01/23/2017 AMJ    Pre-trial conference: Deft. is in Parish Prison.
                                            10/14/2016 12/13/2016 AMJ    Motion hearing: Deft. is in Parish Prison.
                                            10/13/2016 10/13/2016 AMJ    Docket minute: a general hearing
                                            08/01/2016 10/13/2016 AMJ    Trial: trial continued from 08/01/2016
                                                                         Docket minute: continuance: Requested by the
                                            08/01/2016 08/01/2016 AMJ
                                                                         defense attorney. reason: Motion to Continue Filed.
                                                                         Case active: MOTION TO CONTINUE (SIGNED and
                                            07/15/2016 07/15/2016 0EF
                                                                         SERVED -DA Jul 26 2016 11:39AM) - , Continue
                                            05/27/2016 05/27/2016 JHW Motions: Motions Filed - , State`s Witness List
                                            05/16/2016 05/16/2016 AMJ    Docket minute: arraignment
                                            05/16/2016 05/16/2016 AMJ    Plea: Plea NOT GUILTY
                                                                         Docket minute: Remanded to Jefferson Parish
                                            05/16/2016 05/16/2016 AMJ
                                                                         Prison
                                                                         Motions: Motions Filed - , Discovery and inspection
                                            05/16/2016 05/16/2016 AMJ    , Other motion , Suppress evidence , Suppress
                                                                         identification , Suppress statement
                                            05/13/2016 05/16/2016 AMJ    Arraignment: Deft. is in Parish Prison.
                                            05/13/2016 05/13/2016 SM1 Case active: Division P to Arraign Defendant
                                            05/12/2016 05/12/2016 HTS    Docket minute: GRAND JURY SHEET FILED
                                                                       Docket minute: Documents associated with this
                                            05/12/2016 05/12/2016 Auto case are available in digital and microphotographic
                                                                       format only.
                                                                         Docket minute: Case allotted - Class II Division B
                                            05/12/2016 05/12/2016 HTS
                                                                         Judge Cornelius E. Regan
                                            05/12/2016 05/12/2016 HTS    : Cnt 1 Item F850015 RS 14:30.1
                                                                         Docket minute: Indictment Filed - Case transferred
                                            05/12/2016 05/12/2016 HTS    - To Division P Judge LEE V. FAULKNER- - Grand
                                                                         Jury Indictment ("A TRUE BILL")

                                      ATTACHMENT
                                      PARTY
                                      SUBPOENA
                                      CASE




https://ssl.jpclerkofcourt.us/JeffnetService/Criminal24th/CaseView.asp                                                    Page 14 of 14
